Citation Nr: 1530627	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for chronic obstructive pulmonary disease (COPD) with sleep apnea prior to December 11, 2013.

2. Entitlement to a rating in excess of 50 percent prior to May 22, 2013 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to January 28, 2009 for entitlement to individual unemployability (TDIU).

4. Entitlement to an effective date prior to January 28, 2009 for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35.

5. Entitlement an effective date prior to November 29, 2011 for the grant of service connection for erectile dysfunction.

6. Entitlement to an initial compensable rating for erectile dysfunction

7. Entitlement to an effective date prior to November 29, 2011 for the grant of service connection for hypertension.

8. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2012, October 2013, and May 2014 decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico.

VA treatment records from March to June 2015 were uploaded to the Veteran's virtual claims file in June 2015 and thus not considered by the RO in its most recent May 2014 statement of the case.  The evidence from these records, however, is cumulative and redundant of mental health treatment records previously reviewed by the RO and not relevant to the Veteran's COPD with sleep apnea, TDIU, and DEA claims. Therefore, the Board will proceed with adjudication of the appeal.  38 C.F.R. § 20.1304(c) (2014).

The Board notes that in a July 2014 statement the Veteran stated that he wished to appeal the issue of entitlement to special monthly compensation (SMC) based on loss of use of a creative organ and housebound criteria.  However, the May 2014 rating decision granted SMC based on loss of use of creative organ and based on housebound criteria.  Therefore, as SMC was granted, and the Veteran has not identified a specific determination with which he disagrees, the issue is not on appeal.

The issues of entitlement to an effective date prior to November 29, 2011 for the grant of service connection for hypertension and erectile dysfunction and initial compensable ratings for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to December 11, 2013, the Veteran's COPD and/or sleep apnea did not cause chronic failure with carbon dioxide retention or cor pulmonale, a tracheostomy, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  Further, his pulmonary function tests were normal, and he did not require outpatient oxygen therapy.

2. Prior to December 16, 2009, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

3. From December 16, 2009 to May 22, 2013, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.

4. As of May 22, 2013 the Veteran's PTSD has resulted in total occupational and social impairment.

5. The ratings assigned for the Veteran's service-connected disabilities combined to total at least 70 percent with at least one disability rated at 40 percent as of January 28, 2009.

6. Entitlement to DEA benefits arose on January 28, 2009.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for COPD with sleep apnea prior to December 11, 2013 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Codes 6604, 6847 (2014).

2. The criteria for an evaluation in excess of 50 percent for PTSD have not been met prior to December 16, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met from December 16, 2009 to May 22, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

4. The criteria for a 100 percent evaluation for PTSD have been met effective May 22, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

5. The criteria for an effective date prior to January 28, 2009 for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).

6. The criteria for an effective date prior to January 28, 2009, for eligibility for DEA benefits have not been met. 38 U.S.C.A. §§ 3500 , 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

COPD

The Veteran contends he is entitled a rating in excess of 50 percent for COPD with sleep apnea prior to December 11, 2013.

Respiratory disorders are rated under 38 C.F.R. § 4.97 (2014), Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2014).

Sleep apnea syndromes are rated under Diagnostic Code 6847.  38 C.F.R. § 4.97 (2014).  Under Diagnostic Code 6847, a 50 percent rating is warranted for the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy.  38 C.F.R. § 4.97 (2014), Diagnostic Code 6847.

There is no evidence in the Veteran's medical records, nor has he contended, that he had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy prior to December 11, 2013.  Therefore, the Board finds that a higher rating would not be warranted under Diagnostic Code 6847.

COPD is rated under Diagnostic Code 6604.  38 C.F.R. § 4.97.  Under Diagnostic Code 6604, a 60 percent rating is warranted where there is FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The Veteran underwent a VA examination in April 2013 at which the examiner stated that the Veteran's November 2012 pulmonary function testing was normal.  The examiner noted the Veteran's mometasone and Combivent inhalers seemed to be very effective in treating his COPD.  The Veteran's March 2009 pulmonary function study was also normal with mild air trapping and decreased airway resistance.

There is no pulmonary function testing of record showing that the Veteran meets the pulmonary function testing criteria for a 60 percent or higher rating under Diagnostic Code 6604.  

The evidence further does not show that the Veteran meets any of the other criteria for a 100 percent rating prior to December 11, 2013, including cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or requires outpatient oxygen therapy.

The Board acknowledges the Veteran's reports of shortness of breath during that time period.  Specifically, at his March 2009 VA examination he was noted to have frequent dyspnea on moderate and severe exertion.  At his April 2013 VA examination he was noted to have dyspnea after walking about 25 feet.  However, the Board finds that the Veteran's condition overall does not more closely approximate the criteria for a higher rating under Diagnostic Code 6604.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for COPD with sleep apnea prior to December 11, 2013.

PTSD

The Veteran's PTSD is currently evaluated as 50 percent prior to May 22, 2013 and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2014).  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

The Board finds that giving the Veteran the benefit of the doubt, he should be awarded a 70 percent rating for his PTSD from December 16, 2009 to May 22, 2013.

December 16, 2009 is the date on which the Veteran first sought mental health treatment at the VA after moving to Puerto Rico.  At that time he was diagnosed with PTSD and assigned a GAF of 45.  

VA treatment records from December 2009 reflect that the Veteran reported having flashbacks, being easily angered, and having feelings of hopelessness and sadness after losing his job last year.  In May 2010 the Veteran reported nightmares with hyperarousal reactions, anxiety attacks, and agitation on recollection of wartime experiences.  He reported he is only able to sleep two to three hours.  He was assigned a GAF of 52.  In July 2010 he reported feeling in good spirits at times and other times feeling anxious and somewhat dysphoric.  He reported continued difficulty sleeping and nightmares.  He reported medication had been helpful in reducing his anxiety in the afternoon.  In August 2010 he reported depression, irritability, and anger outbursts.  In September he reported feeling better overall on medication but noted continued difficulty sleeping and nightmares.

At a January 2011 VA appointment the Veteran reported feeling quite anxious at night and continued difficulty sleeping.  In April 2011 he reported feeling somewhat more irritable and that he could easily lose his temper and become physically aggressive if provoked.  He reported only sleeping two hours at night and at times hearing voices conversing with each other.  He was assigned a GAF of 55.

The Veteran underwent another VA examination in August 2012.  He was noted to experience depressed mood, anxiety, chronic sleep impairment, flatted affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He reported nightmares three times per week and intrusive thoughts several times per month.  The examiner assigned a GAF of 55.

In an October 2012 statement the Veteran reported that he stays home most of the time because he is too afraid of what he might do as a result of his PTSD.  He reported he has nightmares several times a week.  He said he gets irritable and agitated easily without being provoked.  He reported he often forgets things.  He said he sometimes goes days without showering and a week or more without shaving.  He reported difficulty adapting to stressful situations.  He stated that when he was working he worked the night shift so he would have to deal with fewer people.

A veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  

With respect to employment, the Veteran has reported he was laid off in 2008 due to the economy.  Although at his August 2012 VA examination the Veteran indicated that his difficulty finding new employment may be related to his age and his unwillingness to take a significant pay cut.  However, in an October 2012 statement the Veteran's representative indicated that the Veteran stated that the Veteran did not go back to work due to his inability to deal with stress.  In 2010 a private doctor authored a report in connection with the Veteran's Social Security disability claim in which he opined that the Veteran is no longer able mentally or physically to work.  The doctor stated that he first saw the Veteran in September 2009 and last saw him in September 2010.  The doctor noted that the Veteran experiences "acute incontrollable anxiety, impinged with the inability to cope with that particular moment."  In May 2013 a VA examiner also opined that the Veteran's PTSD had worsened such that he is unable to secure and maintain gainful employment.  Thus, the evidence supports that the Veteran's PTSD has caused severe occupational impairment.

With respect to social functioning, the Veteran has consistently reported a good relationship with his wife of more than two decades.  He has also reported some other positive relationships, including spending time with his wife's family, including her father, after moving to Puerto Rico.  However, the Veteran reported a loss of interest in some leisure activities, and in 2012 stated that he and his wife had begun staying home most of the time due to his PTSD symptoms.  Thus, the evidence also suggests that while the Veteran has been able to maintain some relationships, his PTSD symptoms have caused some social isolation.

Based on the forgoing, the Board finds that the nature and severity of the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas as of December 16, 2009.

Giving the Veteran the benefit of the doubt, his GAF scores also support a 70 percent rating from December 16, 2009 to May 22, 2013.  The GAF of 45 assigned in December 2009 represents serious symptoms or impairment in social, occupational, or school functioning.  The Veteran's subsequent GAF scores of 52 and 55 represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board's consideration of the Veteran's GAF scores is in conjunction with the other evidence of record.

The Board further finds that a preponderance of the evidence does not support a 100 percent rating as of December 16, 2009.  Although the evidence shows the Veteran is unable to maintain employment, the evidence does not suggest the Veteran experiences the severity of symptoms typically associated with a 100 percent evaluation, nor that he experiences total social impairment.  

Specifically, the Veteran has maintained a good, long-term relationship with his spouse.  He has also reported some other positive relationships, including spending time with his wife's family, including her father, after moving to Puerto Rico.  

In terms of his overall functioning, the Veteran has consistently been found to be oriented, have logical and coherent speech and thought processes, to understand the outcome of his behavior, to have insight into his condition, and not to have suicidal or homicidal ideation.  

The Board notes that on two occasions the Veteran reported auditory hallucinations.  Specifically, in September 2008 he reported hearing people calling his name and in January 2011 he reported at times hearing voices conversing with each other.  However, the Veteran has not otherwise reported any hallucinations or suggested they pose an ongoing problem affecting his functioning, and in fact, has on multiple other occasions denied having any hallucinations.

Although in an October 2012 statement the Veteran reported he sometimes goes days without showering and a week or more without shaving, the Veteran's treatment records consistently report that the Veteran had an appropriate appearance at appointments.  The Veteran's spouse also did not report that the Veteran neglected his personal hygiene in her January 2009 statement.  The Board finds the consistent reports of adequate grooming over years of treatment records to be highly probative.

The Board also notes that the doctor providing the private evaluation for the Veteran's Social Security disability claim stated that the Veteran could become highly suicidal or aggressive to the point of hurting or killing himself or someone else.  However, the Veteran has never endorsed any physical aggression against himself or others in any treatment records or statements, nor did his wife express any such concern in her 2009 statement.  The Veteran only mentioned the possibility of becoming aggressive once, in an April 2011 statement where he said he was feeling somewhat more irritable and thought he could lost his temper and become physically aggressive if provoked.  However, even then he denied any recent physical aggression.  

Overall, the Board finds that the Veteran's PTSD does not more closely approximate the criteria for a 100 percent rating, namely total occupational and social impairment, from December 16, 2009 to May 22, 2013.  Accordingly, the Board finds the Veteran is entitled to a 70 percent rating, but not greater from December 16, 2009 to May 22, 2013.

The Board further finds that the Veteran is not entitled to a rating in excess of 50 percent prior to December 16, 2009.

Prior to December 16, 2009, the Veteran reported similar symptoms as he did after that date, including anxiety, irritability, flashbacks, nightmares, mood swings, and anger outbursts, however, the record indicates their severity was less.  At his September 2008 VA appointment the Veteran himself reported that it is was only somewhat difficult with his symptoms to do work, take care of things at home, and get along with other people.  Thus, the Veteran's own assessment suggests that a 50 percent rating is appropriate.
    
Also at his September 2008 VA appointment, the Veteran was found to be oriented and cooperative with appropriate behavior, normal speech, logical thought process, intact memory, and good insight and judgement.  At his November 2009 VA examination the Veteran reported visiting his wife's family daily and going fishing, to the casino, and driving his motorcycle, although most of the time he stays home.  Thus, the Veteran's description of activities as well as the observations of his mental health treatment provider support that the Veteran's overall functioning was greater than that contemplated by a 70 percent rating.

Overall, the Board finds that the evidence indicates that the Veteran's condition does not more closely approximate the criteria for a 70 percent evaluation, namely occupational and social impairment with deficiencies in most areas, but rather causes occupational and social impairment with reduced reliability and productivity. 
  
The Veteran's GAF scores also do not support a rating in excess of 50 percent.  His GAF score of 63 in September 2008 and 65 in October 2008 represent mild symptoms or some difficulty in social, occupational or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships, while the GAF score of 85 assigned at his November 2009 VA examination represents no or minimal symptoms with good functioning in all areas.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent prior to December 16, 2009.

Finally, the Board finds that the Veteran is entitled to a 100 percent rating for PTSD effective May 22, 2013.  At the Veteran's May 22, 2013 VA examination the examiner opined that the Veteran's PTSD renders him unable to security and maintain substantially gainful employment due to mild to moderate memory and concentration impairment, moderate to severe mood and motivation impairment, moderate to severe social impairment, and severe impairment of adaptability and stress tolerance.  

The examiner stated that the Veteran's severe PTSD symptoms have resulted in social isolation to prevent him from losing control and hurting someone.  He has little other social contact other than his wife.  The Veteran reported he goes out only once every two weeks at most because of crowds and noise and avoids driving.  He reported he feels emotionally numb or unable to have loving feelings except toward his wife, and suggested that may explain the distance between him and his children and grandchildren.  He reported he has a hard time talking to other veterans and only connects with his wife.

Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a 100 percent rating for PTSD effective May 22, 2013, the first day on which the evidence supports total occupational and social impairment due to his PTSD.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's COPD with sleep apnea or PTSD.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected COPD with sleep apnea or PTSD that would render the schedular criteria inadequate.  The Veteran's COPD and sleep apnea symptoms, including his prescription for a CPAP machine and pulmonary function, including dyspnea after exertion, are contemplated in the rating assigned.  The Veteran's PTSD symptoms, including anxiety, irritability, flashbacks, nightmares, are also contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's COPD with sleep apnea or PTSD.  In addition, the Board finds the record does not reflect that the Veteran's COPD with sleep apnea or PTSD markedly interferes with his ability to work prior to January 28, 2009 beyond what is contemplated by the Rating Schedule.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's COPD with sleep apnea and PTSD are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

The Veteran contends he is entitled to an effective date prior to January 28, 2009 for TDIU.

A total disability rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

January 28, 2009 is the first date on which the Veteran met the schedular criteria for TDIU as on that date his 50 percent rating for obstructive sleep apnea with chronic obstructive pulmonary disease became effective, which combined with his 50 percent rating for PTSD, 10 percent rating for tinnitus, and 10 percent rating for bilateral hearing loss, created a combined rating of at least 70 percent.

Prior to January 28, 2009 the Veteran did not meet the schedular percentage requirements.  However, the Board notes that in exceptional circumstances, even where the Veteran does not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis, upon a showing that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  Where such an exceptional case is indicated, the Board is to refer the case to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Id. 

The Board finds that exceptional circumstances are not presented in this case indicating that the Veteran should be referred for consideration of unemployability due solely to his service-connected disabilities notwithstanding his not meeting the regular schedular standards.

On his application for TDIU the Veteran reported that he was employed full time through July 2008.  He has reported he was laid off from that job not due to his service-connected disabilities, but due to the economy.

The first medical opinion that the Veteran is no longer able to work due to his physical and mental disabilities is a 2010 opinion from a private doctor completed in connection with the Veteran's Social Security disability claim.  That doctor indicated he first examined the Veteran in September 2009.

The Veteran's mental health treatment records do not suggest that the Veteran's PTSD symptoms were so severe prior to January 28, 2009 as to cause unemployability.  Further, the evidence does not support that any of the Veteran's other service-connected disabilities, either alone or in combination, caused unemployability prior to January 28, 2009.  The Board notes that at his October 2012 sleep apnea VA examination the Veteran reported his sleep apnea causes fatigue, headaches, and daytime sleepiness that impacts his ability to work.  However, the Board finds that the evidence does not suggest unemployability due to service-connected conditions prior to January 28, 2009.

Therefore, the Board finds that referral for extraschedular consideration is not warranted.

As a preponderance of the evidence is against an earlier effective date for the award of TDIU, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Dependents' Educational Assistance

The Veteran contends he is entitled to an effective date prior to January 28, 2009 for eligibility for DEA benefits. For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2014).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id. 

Above, the Board found that an earlier effective date for the grant of entitlement to TDIU is not warranted prior to January 28, 2009.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than January 28, 2009 for entitlement to DEA benefits is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in November 2008 and January 2009, prior to the initial adjudication of the claims on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided the necessary SOC in May 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.  An SOC as to the downstream issue of an earlier effective date for TDIU was issued in May 2014.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA PTSD examinations in November 2009, August 2012, and May 2013 and a VA sleep apnea examination in October 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for COPD with sleep apnea prior to December 11, 2013 is denied.

A rating in excess of 50 percent for PTSD prior to December 16, 2009 is denied.

A rating of 70 percent for PTSD from December 16, 2009 to May 22, 2013 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 100 percent for PTSD is granted effective May 22, 2013, subject to the laws and regulations controlling the disbursement of monetary benefits.

An effective date prior to January 28, 2009 for entitlement to TDIU is denied.

An effective date prior to January 28, 2009 for eligibility to DEA is denied.



REMAND

A remand is required for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the issues of an earlier effective date and compensable initial ratings for erectile dysfunction and hypertension.  In August 2014 the Veteran filed a notice of disagreement with the AOJ's May 2014 decision granting service connection for erectile dysfunction and hypertension, both with a noncompensable evaluation effective November 29, 2011.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claims for an earlier effective date and compensable initial ratings for erectile dysfunction and hypertension.   If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


